456 F.2d 233
James J. HOWE, Jr., Appellee-Petitioner,v.Melvin R. LAIRD, Secretary of Defense, et al., Appellants-Respondents.
No. 71-3484 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 9, 1972.

William S. Sessions, U. S. Atty., Charles B. Tennison, San Antonio, Tex., for appellants-respondents.
Leonard J. Schwartz, Patrick D. Burke, San Antonio, Tex., Rigely, Schwartz, Fagan & Burke, Inc., San Antonio, Tex., for appellee-petitioner.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM.


1
The district court concluded that there was no basis in fact for the denial by the Army of conscientious objector status to appellee.  We agree.  Helwick v. Laird, 5 Cir., 1971, 438 F.2d 959; Kessler v. United States, 5 Cir., 1969, 406 F.2d 151.


2
The finding of the district court that appellee's statement in support of his application for discharge, if sincere, made out a prima facie case, is not disputed.  The Army was of the view that appellee lacked the depth of conviction required to qualify for discharge as a conscientious objector.  This result rested on the disbelief of appellee by the Army officials who interviewed him.  We are unable to find any ". . . affirmative evidence to support the rejection . . ." nor is there anything in the record which ". . substantially blurs the picture painted by [appellee] and thus casts doubt on his sincerity . . ." Kessler v. United States, supra, 406 F.2d at 156.


3
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casulaty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409